Candler, J.
This being an attachment for the purchase-money of a mule, and it affirmatively appearing that the mule was not in the possession of the debtor at the time the attachment was levied, but that he had sold the mule and been paid, in full for it, and it not appearing that the mule was held for the benefit of the defendant or in fraud of the rights of the plaintiff, a verdict for the defendant was demanded ; and regardless of inaccuracies in the charge of the court, the judgment overruling the motion for a new trial will not be disturbed. Judgment affirmed.

All the Justices concur.